Exhibit RESTRICTED STOCK AGREEMENT This Agreement is made as of the 19th day of December, 2002, by and between Valpey-Fisher Corporation (the “Company”) and Michael Ferrantino (the “Employee”). WHEREAS, the Employee has become an employee of the Company; WHEREAS, as an inducement to becoming an employee of the Company, the Board of Directors of the Company has authorized the issuance of 100,000 shares of Common Stock of the Company par value $.05 per share, (the “Common Stock”) on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing, the mutual promises hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Employee hereby agree as follows: 1.a)Promptly following receipt of the Purchase Price hereinafter set forth the Company will cause to be issued to the Employee for a purchase price of $.05 per share (the “Purchase Price”), 100,000 shares of Common Stock (the “Restricted Stock”). b)The Employee hereby agrees to purchase the Restricted Stock and pay the Purchase Price therefore promptly following execution hereof. 2.Restrictions on Transfer of Restricted Stock.Except as otherwise provided pursuant to or in accordance with the terms and provisions of this Agreement, the Restricted
